Citation Nr: 0505231	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether a September 1969 rating decision that denied 
entitlement to service connection for a low back disorder is 
final.

2.  Whether there was clear and unmistakable error in the 
September 1969 rating decision that denied entitlement to 
service connection for a low back disorder.  

3.  Entitlement to an effective date earlier than October 1, 
2001, for the grant of service connection for low back strain 
with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 18, 1966, to May 
17, 1968.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

This matter was previously on appeal before the Board in 
March 2004.  At that time, the issue presented for review 
was: whether there was clear and unmistakable error (CUE) in 
a September 1969 rating decision.  In light of the procedural 
history of this case, the Board has recharacterized the 
issues on appeal as listed on the title page of this 
decision.

When this matter was previously before the Board, the Board 
determined that this appeal also included an inextricably 
intertwined issue, as to whether the September 1969 rating 
decision is final.  Accordingly, on March 12, 2004, the Board 
remanded this claim to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  On the RO's behalf, the AMC 
prepared and released a March 2004 supplemental statement of 
the case (SSOC) which held that the September 1969 rating 
decision is final, and continued to deny the appeal.  The AMC 
then returned the matter to the Board.

As will be explained in more detail below, the Board has 
determined that the September 1969 rating decision is not 
final as to its denial of service connection for a low back 
disorder.  This determination renders the matter of whether 
there was CUE in this rating action as moot, but moreover, it 
also inextricably raises the question of whether an effective 
date earlier than October 1, 2001, is warranted for the grant 
of service connection for the veteran's low back strain with 
degenerative joint disease.  The Board acknowledges that the 
RO has yet to consider the question of entitlement to an 
earlier effective date, but the Board has also determined 
that an earlier date for the grant of service connection is 
warranted in this case, back to the earliest date legally 
possible.  As such, a decision from the Board on this issue 
at this time, implicitly already raised by the veteran via 
his motion for CUE, does not prejudice the veteran, and in 
effect expedites an award of benefits to which he was already 
entitled.    


FINDINGS OF FACT

1.  In its September 1969 rating decision notice letter, 
addressing several claims filed by the veteran, the RO did 
not advise him that it had denied his April 18, 1969, claim 
for entitlement to service connection for a low back 
disorder.  

2.  The appeal as to whether there was clear and unmistakable 
error in the September 1969 rating decision is moot. 

3.  The veteran has had a pending claim for entitlement to 
service connection for a low back disorder since his original 
filing received at the RO on April 18, 1969. 


CONCLUSIONS OF LAW

1.  For the claim of entitlement to service connection for a 
low back disorder only, the September 1969 rating decision is 
not final.  38 U.S.C. §4005(c) (West 1964); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1969) [38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004)]. 

2.  As the September 1969 rating decision is not final, the 
Board has no jurisdiction to adjudicate the merits of whether 
there was clear and unmistakable error in this decision, and 
so the veteran's motion must be dismissed, without prejudice.  
38 U.S.C.A. §§ 511(a), 7104 (West 2002); 38 C.F.R. § 20.101 
(2004); Simmons v. Principi, 17 Vet. App. 104 (2003).

3.  The criteria for the assignment of an earlier effective 
date of May 18, 1968, for the grant of service connection for 
low back strain with degenerative joint disease have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA, now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also request that a claimant provide 
any information or evidence in his or her possession in 
support of the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

Initially, the Board observes that the provisions of the VCAA 
are not applicable to motions for clear and unmistakable 
error (CUE).  Livesay v. Principi, 15 Vet. App. 165 (2001).

Moreover, with respect to the decisions herein regarding 
finality of the September 1969 rating decision and 
entitlement to an earlier effective date for the grant of 
service connection for low back disability, the Board's 
determinations on these matters constitute a complete grant 
of the benefits sought on appeal.  As such, for these claims, 
no further action is required to comply with the VCAA and its 
implementing regulations.


Whether the RO's September 1969 Rating Decision Was Final as 
to the Claim for Service Connection for a Low Back Disorder

The veteran first filed a claim for entitlement to service 
connection for a low back disorder in April 1969.  The record 
indicates that the RO then prepared a September 1969 rating 
decision that denied service connection for this disorder, 
and also denied or granted several other claims.  The RO sent 
a notice to the veteran regarding the decisions reached in 
the rating decision on September 24, 1969.  The RO has 
determined that this letter provided adequate notice to the 
veteran that it had denied his claim for service connection 
for a low back disorder, and found that because he did not 
appeal that decision within the applicable time frame 
thereafter, the September 1969 rating decision is now final.

As applicable to this case, the question of finality of a 
prior RO decision on a claim hinges upon two primary factors: 
whether a claimant received proper notice of the 
determination, and if so, whether he appropriately entered an 
appeal of the matter thereafter.  See generally 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  If 
the veteran received appropriate notice of the aforementioned 
denial, but did not appropriately appeal this decision, then 
the RO's September 1969 rating decision will be considered 
final.  See 38 U.S.C. §4005(c) (West 1964); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1969). 

The Board has reviewed the notice letter sent by the RO to 
the veteran on September 24, 1969.  This letter is consists 
of two pages.  Notably, the first page of the letter 
explicitly advises the veteran that the RO was able to award 
service connection for three disabilities, but had to deny 
service connection for four other claimed disorders.  All 
seven claims are specifically identified on this page, and 
none of them are described as a low back disorder.  

The second page of this notice letter, however, identified as 
a supplement, does address the veteran's claim for service 
connection for a low back disorder, and reads as follows:

"Your service records show that during 
your period of service you were seen in 
January and again in April 1967 for low 
back pain.

Your examination on July 25, 1969 at the 
Veterans Administration Hospital, Iron 
Mountain, Michigan and which included an 
X-ray of the back failed to show any back 
disability.

Please be assured, however, that if your 
back condition has recurred since your 
last examination by us, or if it recurs 
in the future, we will be happy to give 
careful consideration to a grant of 
service connection for your back 
condition if you will furnish evidence 
verifying such recurrence.  The best 
evidence would be your doctor's statement 
verifying that the back condition is now 
present." 

The Board has carefully reviewed the above statement, but can 
come to no other conclusion except to find that this document 
did not serve as notice to the veteran that the RO had 
actually denied a claim for service connection for a low back 
disorder in September 1969.  Without such notice, the 
September 1969 rating decision, as to this claim only, cannot 
be construed as final.  

The Board additionally notes that when the veteran then 
requested service connection for his low back disorder in an 
August 1974 filing, the RO did not adjudicate the claim, but 
instead sent him a letter response in September 1974.  This 
letter advised the veteran that the RO had received his 
request to reopen his claim for service connection for a back 
condition, and observed that he was previously informed that 
at his July 1969 VA examination, no back condition was noted.  
The RO then stated that it could not accept his claim until 
he submitted new and material evidence to show that the 
condition existed and was service-connected.  Importantly, 
the RO still did not mention the reason as to why the veteran 
needed to provide new and material evidence at that time 
(because there was a prior final denial of service connection 
of record).

The record demonstrates that the veteran did not receive 
written notice that the RO previously denied his claim for 
service connection for a low back disorder until long after 
he filed the claim again in October 2001.  Although the RO 
later granted this claim, it assigned an effective date 
equivalent to the date of receipt of that claim (because of 
the RO's interpretation that this was a reopened claim 
entered after a prior final denial of record).  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  In 
fact, the record reveals no discussion of the September 1969 
rating decision (denial) by the RO at all until its issuance 
of the March 2004 SSOC that was provided in order to address 
the finality of this rating decision.     

Accordingly, because the record indicates that the veteran 
did not receive notice of the September 1969 rating decision 
(and likewise had no chance to timely appeal its adverse 
determination on his claim for service connection for a low 
back disorder), the Board finds that, with respect to the low 
back claim, this decision is not final.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  (In reaching this conclusion, however, 
the Board emphasizes that it still appears that this decision 
was in fact final with respect to the remaining service 
connection claims that were adjudicated by the RO at the 
time.)  

Whether There Was Clear and Unmistakable Error in the 
September 1969 Rating Decision

For purposes of attempting to receive an earlier effective 
date for the grant of service connection for his low back 
disability, the veteran avers that there was CUE in the 
September 1969 rating decision.

Under 38 C.F.R. §§ 3.104(a) and 3.105(a) (2004), a rating 
action is final and binding in the absence of CUE.  Where CUE 
is found in a prior RO decision, however, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a).

In the decision above, the Board has determined that the 
rating decision challenged by the veteran on the basis of CUE 
was not final (as to the claim for service connection for a 
low back disorder).  Thus, there is no final decision for the 
Board to review on the basis of CUE.  Accordingly, the Board 
does not have jurisdiction to adjudicate the merits of this 
motion, and so the proper course of action is to dismiss the 
veteran's CUE motion as to the September 1969 rating 
decision, without prejudice.  38 U.S.C.A. §§ 511(a), 7104 
(West 2002); 38 C.F.R. § 20.101 (2004); Simmons v. Principi, 
17 Vet. App. 104 (2003).

Entitlement to an Effective Date Earlier than October 1, 
2001, for the Grant of Service Connection for Low Back Strain 
With Degenerative Joint Disease

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).

VA law requires that, unless specifically provided otherwise, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
2002).  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date of discharge or release. 38 
U.S.C.A. § 5110(b)(1) (West 2002).

VA regulations basically mirror the statute's requirements.  
Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2004).  In the case of entitlement to service connection, 
the effective date of an award is the day following 
separation from active service or date entitlement arose if a 
claim is received within 1 year after separation from 
service; otherwise, it is the date of receipt of the claim, 
or the date that entitlement arose, whichever is later. 38 
C.F.R. § 3.400(b)(2) (2004).  Under the pertinent provisions 
of 38 C.F.R. § 3.400(r) (2004), the effective date of an 
award pursuant to a reopened claim (under sections 3.156 and 
3.157, among others) is the date of receipt of the claim or 
the date that entitlement arose, whichever is later.

In this case, the RO assigned an effective date of October 1, 
2001, for the grant of service connection for low back strain 
with degenerative disc disease, the date of its receipt of 
the veteran's "reopened" claim for service connection.  
This decision was premised on the RO's recognition that it 
previously denied entitlement to service connection for a low 
back disorder in the September 1969 rating action, a decision 
that it deemed final.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

As discussed above, however, the Board has decided that the 
RO's September 1969 rating decision is not final, because the 
RO did not provide the veteran with appropriate notice that 
his April 18, 1969, claim for service connection was in fact 
denied at that time.  Accordingly, the Board finds that the 
veteran has had a claim pending for service connection for a 
low back disorder since April 18, 1969.     

The Board therefore finds that October 1, 2001, is not the 
appropriate effective date to be assigned for the veteran's 
grant of service connection.  The evidence of record reflects 
that the veteran first experienced low back problems after an 
injury that occurred during his period of active service.  He 
thereafter filed his original claim for service connection 
for a low back disorder at the RO on April 18, 1969, within a 
year after his release from active duty on May 17, 1968.  The 
veteran then received a VA examination in July 1969, where he 
reported that he was experiencing continuing low back 
symptomatology (since service).  Unfortunately, the July 1969 
VA examiner was unable to diagnose the veteran with a low 
back disorder at that time.  After the veteran filed his 
recent claim for service connection in October 2001, however, 
he was afforded a new VA examination.  The October 2002 VA 
examiner was able to render a diagnosis, and moreover, he 
also related diagnosed low back disability to the veteran's 
continuing symptomatology, as in existence from his injury in 
service until the present.   

As noted, the appropriate effective date for an award of 
service connection is the day following separation from 
active service or the date that entitlement arose, if a claim 
for the same is received within 1 year after separation from 
service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  
In this case, the Board recognizes that the claim actually at 
issue here is the veteran's original claim for service 
connection, filed at the RO on April 18, 1969, and pending 
since that time (and not the later claim as filed on October 
1, 2001).  Furthermore, this claim was filed within a year 
from the veteran's release from active duty on May 17, 1968.  
As such, the Board holds that the appropriate effective date 
for the award of entitlement to service connection for low 
back disability in this case is May 18, 1968, the day 
following the veteran's separation from active service.  Id.  




ORDER

The September 1969 rating decision is not final, and the 
appeal is granted to that extent.

The appeal as to whether there was clear and unmistakable 
error in the September 1969 rating decision is dismissed, 
without prejudice.

An effective date of May 18, 1968, is granted for the award 
of service connection for low back strain with degenerative 
joint disease.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


